Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (US PG Pub 2012/0133231).
As to independent claim 1, Hayakawa teaches an axial flux motor, comprising: a rotor (20) which rotates with a central axis (14) as a center; and a stator (30) which is disposed opposite to the rotor (21) in an axial direction and has a 5plurality of stator units (see annotated figure 3B) , the plurality of stator units (see annotated figure 3B) being disposed around the central axis (14), wherein the stator unit comprises: a core unit (33) formed by a core piece; and a coil unit (32) formed by a wire wound and disposed around the core unit (33), wherein a 10height of the core unit (33) in the axial direction is less than or equal to a height of the coil unit (32) in the axial direction as shown in figure 1 and 3B, 3C.  

    PNG
    media_image1.png
    467
    489
    media_image1.png
    Greyscale

As to claim 2/1, Hayakawa teaches wherein the core unit (33) and the coil unit (32) are disposed to have a gap therebetween as shown in figure 3D.  
As to claim 3/1, Hayakawa teaches wherein the stator unit (see annotated figure 3B) further 15comprises a plurality of core units (32) and/or a plurality of coil units (32) as shown in figures 3B and 3C.  
As to claim 4/1, Hayakawa teaches wherein the stator unit further comprises spacers (resin, paragraph [0037, 0042]) respectively disposed on two sides of the core unit (33) in the axial direction, and the spacer (resin, paragraph [0037, 0042]) is formed of a material with heat dissipation property and without magnetic permeability as shown in figure 2.  
As to claim 205/1, Hayakawa teaches wherein the stator unit further comprises a cover member (resin, paragraph [0037, 0042]) which covers the entire core unit (33), and the cover member (resin, paragraph [0037, 0042])  is formed of a material with heat dissipation property and without magnetic permeability as shown in figure 2.  
As to claim 6/1, Hayakawa teaches wherein the rotor (20) is two in number, and the two rotors (21, 22) are respectively disposed on two 25sides of the stator (30) in the axial direction, or 12File: 094483usf the rotor is one in number, and the one rotor is disposed on one side of the stator in the axial direction as shown n figure 1.  
As to claim 7/1, Hayakawa teaches wherein the core unit (33) is formed of a soft magnetic composite material (See paragraph [0042]).  
As to claim 9/1, Hayakawa teaches wherein the core unit (33) is in a rectangular shape or a fan shape when viewed in the axial direction as shown in figures 3A, 3B.  
As to claim 10/1, Hayakawa teaches an electrical product comprising the axial flux motor as shown in figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US PG Pub 2012/0133231) as applied in claim 1 above, and further in view of Wang et al (US PG Pub 2010/0148611).
As to claim 58/1, Hayakawa teaches the claimed limitation as discussed above except wherein a thickness of the core unit is greater than or equal to 2 mm.  
However Wang et al. teaches a resin portion (108) on a gap side of the armature core has a thickness of 0.3 mm-0.5 mm (paragraph [0024]), in which the core unit (104)  greater than this thickness of 2mm as shown in figure 1A, for the advantageous benefit of providing a highly-efficient and small-sized axial gap electrical rotating machine satisfying the requirement of both downsizing and core-holding high-strength for an axial gap electrical rotating machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hayakawa by using a thickness of the core unit is greater than or equal to 2 mm, as taught by Wang et al., to provide a highly-efficient and small-sized axial gap electrical rotating machine satisfying the requirement of both downsizing and core-holding high-strength for an axial gap electrical rotating machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 17, 2021